Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed. Key to allowance of these claims are the new claim limitations of 2/16/2021.  The closest prior art (Matsui and Matsuoka see office action of 9/15/2020) teaches the base oil mixture used and a polymethacrylate that is similar to the one required in claim 1.  It does not teach where the X portion of the Markush structure contains an oxygen.
Regarding claims 1-22, a lubricating oil composition comprising; a base oil having a kinematic viscosity at 40°C of from 4.0 mm2/s or more and to less than 6.0 mm2/s, a kinematic viscosity at 100°C of from 1.0 mm2/s or more and to less than 2.0 mm2/s, and a flash point of 140°C or higher; and
a polymethacrylate having a structural unit represented by the following general formula (1) as found in claim 1 Markush structure 1 wherein Rn is an aliphatic hydrocarbon group comprising from 24 or more and to 40 or less carbon atoms, and Xn represents a functional group containing comprising an oxygen atom is not taught or fairly suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771